          Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

 1. ALICIA DIEDERICH, Individually and As             )
    Parent and Next Friend of P.G., a minor;          )
                                                      )
 2. EMILY LOUIE, Individually and As Parent           )
     and Next Friend of J.L., a minor;                )
                                                      )
 3. MICHELLE HUNNICUTT, Individually and as )
     Next Friend of S.H., a minor; and                )
                                                      )
 4. JOHN TAYLOR, Individually and as Parent           ) CASE NO.
     and Next Friend of A.T., a minor,                ) CIV-2021-54-HE
    1.                                                )
    2.                                 Plaintiffs and )
                               Class Representatives. )
    3.                                                )
    4.VS.                                             )
    5.                                                )
    6.HILAND DAIRY FOODS COMPANY, L.L.C., )
    7.                                                )
    8.                                   Defendant. )
    9.                                                )



                           FIRST AMENDED COMPLAINT

       Come now the Plaintiffs and Class Representatives, Alicia Diederich, individually,

as parent and next friend of P.G., a minor, Emily Louie, individually and as parent and next

friend of J.L., a minor; Michelle Hunnicutt, individually and as parent and next friend of

S.H., a minor; and, John Taylor, individually and as parent and next friend of A.T., a minor,

and for their FIRST AMENDED COMPLAINT and Jury Demand state as follows:




                                             1
          Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 2 of 12




                                       Introduction

       1. Plaintiff Alicia Diederich brings this action individually, on behalf of her minor

child, P.G., as well as other similarly situated individuals as members of a proposed

Plaintiff class. The allegations arise from Defendant’s production, processing, packaging

and/or distribution of food which was defective. The minor Plaintiff, P.G., and other

individuals who are members of a proposed Plaintiff class, consumed the defective product,

chocolate milk, and suffered personal injuries as a result.

       2. Plaintiff Alicia Diederich, as a member of a proposed Plaintiff class, asserts that

the injuries suffered were directly caused by Defendant’s actions or inactions and thus,

Defendant is liable to the Plaintiffs and the proposed Plaintiff class for those damages.

                             Parties, Jurisdiction and Venue

       3. At times relevant, Plaintiff Alicia Diederich and her minor daughter, P.G., were

and are citizens of the State of Oklahoma. Both reside in Midwest City, Oklahoma.

       4. At times relevant, Plaintiff Emily Louie and her minor daughter, J.L., were and

are citizens of the State of Oklahoma. Both reside in Oklahoma City, Oklahoma.

       5. At times relevant, Plaintiff Michelle Hunnicutt and her minor daughter, S.H.,

were and are citizens of the State of Oklahoma. Both reside in Edmond, Oklahoma.

       6. At times relevant, Plaintiff John Taylor and his minor daughter, A.T., were and

are citizens of the State of Oklahoma. Both reside in El Reno, Oklahoma.

       7. Defendant Hiland Dairy Foods Company, L.L.C., (hereinafter referred to as

“Defendant Hiland”) is a foreign for-profit limited liability company incorporated in the

State of Illinois, with its principal place of business located in the State of Missouri.


                                              2
           Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 3 of 12




Defendant Hiland may be served through its registered service agent in the State of

Oklahoma: Corporation Service Company, 10300 Greenbriar Place, Oklahoma City,

Oklahoma 73159.

      8.      This Court has jurisdiction of the subject matter of this litigation as all parties

are diverse from one another and the amount in controversy exceeds $75,000.00 as required

by 28 U.S.C. § 1332.

      9.      Pursuant to 28 U.S.C. §1391 venue is proper as Defendant Hiland Dairy is

subject to personal jurisdiction in the Western District of Oklahoma and a substantial part

of the events or omissions giving rise to the claims asserted herein occurred in Norman,

Oklahoma and the Oklahoma City Metropolitan Area, both of which lie within the Western

District of Oklahoma.

                                    Factual Allegations

      10.     Defendant Hiland is in the business of producing dairy products for

customers primarily located in the states of Oklahoma, Texas, Arkansas, Missouri, Kansas,

Nebraska, and Iowa.

      11.     Defendant Hiland, according to its website, operates 17 plants and 51

distribution centers across its operating region which consists of the following states:

Oklahoma, Texas, Arkansas, Missouri, Kansas, Nebraska, and Iowa.

      12.     Defendant Hiland owns and operates a facility in Norman, Oklahoma,

located in Cleveland County.

      13.     On or about January 17, 2021, the facility owned and operated by Defendant

Hiland in Norman, Oklahoma, reported to the United States Food & Drug Administration


                                               3
         Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 4 of 12




that certain products sold and distributed from the Norman, Oklahoma facility were

contaminated.

       14.    Defendant Hiland’s facility in Norman, Oklahoma, sold and distributed

certain products that contained food-grade sanitizers.

       15.    Defendant Hiland reported to the United States Food & Drug Administration

that protocols were not followed at the Norman, Oklahoma facility, which resulted in “a

small amount of one product being incorrectly filled.”

       16.    The specific product that was incorrectly filled with a food-grade sanitizer

was one-half pint 1% low fat chocolate milk.

       17.    Defendant Hiland has reported to various agencies that the food-grade

sanitizer inserted into the chocolate milk containers was Synergex, a chemical used to clean

surfaces and dairy processing equipment.

       18.    The affected products, chocolate milk containers, were sold, distributed

and/or otherwise placed into the stream of commerce to institutional customers throughout

Oklahoma and Texas by Defendant Hiland.

       19.    One of the institutional customers that received affected cartons of 1% low

fat chocolate milk was SSM Health St. Anthony Hospital – Oklahoma City.

       20.    On or about January 15, 2021, minors P.G., J.L., S.H., and A.T. were patients

admitted to SSM Health St. Anthony Hospital – Oklahoma City.

       21.    On or about January 15, 2021, minor P.G., while a patient at SSM Health St.

Anthony Hospital – Oklahoma City, consumed the affected product of 1% low fat




                                             4
         Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 5 of 12




chocolate milk sold, distributed, and/or otherwise placed into the stream of commerce by

Defendant Hiland.

       22.    On or about January 16, 2021, minors J.L., S.H., and A.T., while patients at

SSM Health St. Anthony Hospital – Oklahoma City, consumed the affected product of 1%

low fat chocolate milk sold, distributed, and/or otherwise placed into the stream of

commerce by Defendant Hiland.

       23.    As a result of their consumption of affected product sold, distributed, and/or

otherwise placed into the stream of commerce by Defendant Hiland, minors P.G., J.L.,

S.H., and A.T. suffered personal injuries.

                          Claim for Relief – Defective Product

       24.    Plaintiffs incorporate and re-allege the foregoing paragraphs.

       25.    The aforementioned chocolate milk sold and distributed by Defendant Hiland

and consumed by the minors P.G., J.L., S.H., and A.T. was defective and not reasonably

fit for the ordinary purposes for which the product was sold.

       26.    The aforementioned chocolate milk sold and distributed by Defendant Hiland

was contaminated by a food-grade sanitizer.

       27.    The contaminant contained in the aforementioned chocolate milk, a food-

grade sanitizer, is not the type of substance that a consumer would expect to be found in

chocolate milk.

       28.    The contaminant contained in the aforementioned chocolate milk, a food-

grade sanitizer, was inserted into the chocolate milk containers while the product was in

the control of Defendant Hiland.


                                              5
            Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 6 of 12




       29.     As a result of the defective product sold and distributed by Defendant Hiland

and consumed by the minors P.G., J.L., S.H., and A.T., Defendant Hiland is strictly liable

to Plaintiffs for any and all injuries and damages suffered by the Plaintiffs and their minor

children.

       30.     As a direct and proximate result of the defects existing in the chocolate milk

consumed by the minors P.G., J.L., S.H., and A.T., which was manufactured, distributed,

sold and/or placed into the stream of commerce by Defendant Hiland, the minors, P.G.,

J.L., S.H., and A.T., suffered personal injuries resulting in the following damages: physical

and mental pain and suffering, medical expenses, and other damages in an amount in excess

of Seventy-Five Thousand Dollars ($75,000.00).

                                      Class Allegations

       31.     As detailed infra, Plaintiffs bring this action individually, on behalf of their

minor children, and all others similarly situated, as a class action pursuant to Federal Rule

of Civil Procedure 23.

       32.     The class that Plaintiffs seek to represent is defined as individuals who

suffered injuries from consumption of any of the following defective product placed into

the stream of commerce by Defendant Hiland:

                      One-Half Pint Hiland Dairy 1% Low Fat Chocolate Milk
                      UPC: 72060-00156-3
                      Plant Code: 4025
                      Sell by Date: January 27, 2021

       33.     This product described above was distributed to various institutions in the

following geographic areas:


                                               6
          Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 7 of 12




                     Oklahoma City Metropolitan Area
                     Western Oklahoma
                     Dallas, TX
                     Tyler, TX
                     San Antonio, TX

       34.    Thus, the potential Class Area exists substantially in this District and some

areas in the state of Texas.

       35.    Plaintiffs reserve the right to amend the Class definition, including addition,

deletion or modification thereof, if discovery and further investigation reveals that the

Class should be expanded or otherwise modified.

       36.    This action is brought and may be properly maintained as a class action

pursuant to Federal Rule of Civil Procedure 23, and this action satisfies the requirements

of the provisions thereof.

       37.    Numerosity: Although Defendant advised the United States Food & Drug

Administration that some 400 (four hundred) cartons of chocolate milk were contaminated

by Synergex at their Norman processing facility, Defendant has recalled 240,000

containers of milk product with the labeled information described above. Thus, there are

likely hundreds of individuals who could have consumed the contaminated product.

Joinder of all members of the Class in a single action is impracticable, and therefore, the

resolution of their claims through the procedure of a class action will be to the benefit of

the parties and the Court.

       38.    Commonality: Plaintiffs’ claims raise issues of fact or law which are

common to the members of the putative class. These common questions include, but are



                                             7
          Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 8 of 12




not limited to:

              a. Whether Defendant Hiland was negligent or is strictly liable in processing
                 the contaminated product and distributing such product into the stream of
                 commerce;

              b. Whether Defendant Hiland owed a duty to the Plaintiffs and members of
                 the putative class;

              c. Whether Defendant Hiland breached their duty to the Plaintiffs and
                 members of the putative class;

       39.    Typicality: Plaintiffs’ claims are typical of the claims of the other members

of the putative class they seek to represent because Defendant’s actions in placing the

contaminated product into the stream of commerce posed the same danger and caused the

same or similar damages to Plaintiffs and the putative Class Members.

       40.    Adequate Representation: Plaintiffs are interested in the outcome of this

litigation and understand the importance of adequately representing the Class. Plaintiffs

will fairly and adequately protect the interests of the Class sought to be certified. Plaintiffs

are adequate representatives of the Class because they have no interests which are adverse

to the interests of the members of the putative Class.

       41.    Plaintiffs are committed to the vigorous prosecution of this action and, to that

end, Plaintiffs have retained counsel who are competent and experienced in handling class-

action and complex tort-litigation and who are qualified to adequately represent the Class.

       42.    Predominance: Questions of law or fact common to the members of the

Class predominate over questions affecting only individual members. A class action is

superior to other available methods for the fair and efficient adjudication of the controversy


                                               8
          Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 9 of 12




because, inter alia, the dominant questions relate to Defendant’s actions in processing the

contaminated product and placing it into the stream of commerce. The focus of this action

will be Defendant’s conduct in processing the contaminated product and causing it to be

placed into the stream of commerce.

       43.     Absent class action relief, the putative Class Members would be forced to

prosecute dozens, if not hundreds, of similar claims in different venues around the State of

Oklahoma and the State of Texas. Such an event would be a tremendous waste of judicial

resources. Conversely, the prosecution of these claims as a class action will promote

judicial economy.

       44.     Prosecution of separate actions by individual members of the Class would

create a risk of:

               a. Inconsistent or varying adjudications with respect to individual members
                  of the Class which would establish incompatible standards of conduct for
                  the Defendant; something inherent in prosecution of a multiplicity of
                  actions;

               b. Adjudications with respect to individual members of the Class which
                  would, as a practical matter, be dispositive of the interests of other
                  members not parties to the adjudications, or substantially impair or
                  impede their ability to protect their interests.
                                          Damages

       45.     Plaintiffs incorporate by reference the preceding allegations here.

       46.     As a result of Defendant’s selling and distribution of a defective product

complained of herein, Plaintiff Alicia Diederich’s minor child, P.G., incurred the following

damages in excess of $75,000:




                                              9
        Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 10 of 12




                a.   Bodily injuries requiring medical treatment;
                b.   Physical pain and suffering;
                c.   Mental anguish and emotional distress; and
                d.   Past and future medical bills and other related expenses for medical
                     treatment and services.

      47.    As a result of Defendant’s selling and distribution of a defective product

complained of herein, Plaintiff Emily Louie’s minor child, J.L., incurred the following

damages in excess of $75,000:

                a.   Bodily injuries requiring medical treatment;
                b.   Physical pain and suffering;
                c.   Mental anguish and emotional distress; and
                d.   Past and future medical bills and other related expenses for medical
                     treatment and services.

      48.    As a result of Defendant’s selling and distribution of a defective product

complained of herein, Plaintiff Michelle Hunnicutt’s minor child, S.H., incurred the

following damages in excess of $75,000:

                a.   Bodily injuries requiring medical treatment;
                b.   Physical pain and suffering;
                c.   Mental anguish and emotional distress; and
                d.   Past and future medical bills and other related expenses for medical
                     treatment and services.

      49.    As a result of Defendant’s selling and distribution of a defective product

complained of herein, Plaintiff John Taylor’s minor child, A.T., incurred the following

damages in excess of $75,000:

                a. Bodily injuries requiring medical treatment;
                b. Physical pain and suffering;
                c. Mental anguish and emotional distress; and



                                           10
         Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 11 of 12




                 d. Past and future medical bills and other related expenses for medical
                    treatment and services.

                                          Prayer

       WHEREFORE, Plaintiffs and the Putative Class pray that this Court award the

following relief against Defendant and in favor of Plaintiffs and the Class:

       A. Certification of the Plaintiff Class as requested herein;

       B. Counsel for Plaintiffs, named below, Appointed as counsel for the Class;

       C. Damages to Plaintiffs and the Class Members for the following:

                 1.   Bodily injuries requiring medical treatment;
                 2.   Physical Pain and suffering;
                 3.   Mental anguish and emotion distress; and
                 4.   Past and future medical bills and other related expenses for medical
                      treatment and services;

       D. An award of attorney fees, costs, and expenses as allowable, including pre-

          judgment and post-judgment interest; and

       E. All other relief to which Plaintiffs and the Class are entitled or which the Court

          deems just.




                                             11
     Case 5:21-cv-00054-HE Document 8 Filed 02/09/21 Page 12 of 12




                                   Respectfully submitted,


                                      /s/Andy J. Campbell
                                   Glendell D. Nix, OBA # 13747
                                   Andy J. Campbell, OBA # 30512
                                   L. Ray Maples, OBA # 18586
                                   Nicole R. Snapp-Holloway, OBA #18472
                                   MAPLES, NIX & DIESSELHORST
                                   15401 N. May Avenue
                                   Edmond, Oklahoma 73013
                                   Tel: 405-478-3737
                                   Fax: 405-513-5005
                                   Email: glendell@mndlawfirm.com
                                          andy@mndlawfirm.com
                                          ray@mndlawfirm.com
                                          nicole@mndlawfirm.com

                                   and

                                   Christian M. Zeaman, OBA #18887
                                   15401 N. May Avenue
                                   Edmond, OK 73013
                                   T: (405)601-3000
                                   F: (888)691-6906
                                   Email: Christian@zeamanlaw.com

                                    ATTORNEYS FOR PLAINTIFFS


JURY TRIAL DEMANDED




                                  12
